Citation Nr: 0218401	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-23 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cardiovascular 
disease including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran's active military service from June 1970 to 
May 1974 and from October 1977 to October 1980 has been 
verified.  His DD Form 214 in 1980 showed he was credited 
with more than 13 years of active service.  He also had 
several periods of active duty for training (ACDUTRA) and 
a 179-day period of active duty for special work in 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  

In September 1999 the Board determined that new and 
material evidence had been submitted to reopen the claim 
on entitlement to service connection for cardiovascular 
disease including hypertension, and remanded the case to 
the RO for further development and adjudicative action.  
The Board most recently remanded the claim to the RO in 
February 2001.

In June 2002 the RO denied entitlement to service 
connection for cardiovascular disease including 
hypertension.

The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  Cardiovascular disease including hypertension were not 
shown in service or for many years thereafter, nor were 
such shown disabling to a compensable degree during the 
first post service year.

3.  The probative, competent medical evidence of record 
establishes that the veteran does not have cardiovascular 
disease and hypertension linked to his service on any 
basis.


CONCLUSION OF LAW

Cardiovascular disease and hypertension were not incurred 
in or aggravated by service, nor were such disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions. 

Through the May 2000 statement of the case, subsequently 
issued supplemental statements of the case, various 
correspondence from the RO, and the Board's remands of 
September 1999 and February 2002, the veteran and his 
representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed 
to support his claim, and provided ample opportunity to 
submit information and evidence.  Moreover, there is no 
indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The RO specifically provided the appellant with the 
criteria of the VCAA in its June 2002 supplemental 
statement of the case, and clearly demonstrated that it 
was considering the veteran's claim under this new law.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the veteran's claim on the merits.


Factual Background

The veteran's service medical records show that on a 
February 1970 examination, he was found to have normal 
heart, blood pressure of 122/60, and no history of heart 
disease or hypertension.  On a May 1974 examination, he 
was found to have a normal heart, blood pressure of 
118/68, and no history of heart disease or hypertension.  
On examination in September 1974, he was found to have a 
normal heart and chest X-ray, blood pressure of 112/70 and 
no history of heart disease or hypertension.  

In May 1976, he was seen with the complaint of acute pain 
in the left chest and down the left arm and although a 
physician opined that myocardial infarction was doubted 
the veteran was admitted for observation for two days.  
His blood pressure was 136/88 and 114/82 and a chest X-ray 
was reported as normal.  

The final diagnosis was chest pain, etiology unknown.  
Subsequent entries through early 1978 show blood pressure 
recorded as 120 and 124/80, 110/70 and 118/70.  In early 
1979 before he was hospitalized for peptic ulcer disease 
with upper gastrointestinal bleeding his blood pressure 
was 124/80.  

During the admission his heart was found to have no 
murmurs or gallops and regular rate and rhythm.  An August 
1979 electrocardiogram (ECG) was normal and his blood 
pressure was 120/82.  Records also include blood pressure 
readings of 140/90, 120/80 and 110/70.  Later in 1979 
blood pressure was recorded as 112/62 and 120/82.  At a 
private hospital in November 1979 a chest x-ray was 
reported as normal, and the heart showed a normal sinus 
rhythm and no murmurs.

In April 1980, the veteran complained of left arm and 
chest pain.  His blood pressure was 112/70 and an 
examiner's assessment was rule out ASHD and rule out 
arthralgia of the left shoulder.  An ECG was considered to 
be within normal limits and unchanged since 1979.  In May 
1980, the veteran complained of chest pain and on 
examination he had a regular heart rhythm, no murmur and 
normal sounds.  

A cardiology consultant in June 1980 noted that the pain 
appeared to be related to the position of the veteran's 
left arm.  It was noted that the veteran reported chest 
pain for several years that was not necessarily related to 
exertion.  An electrocardiogram was normal and his blood 
pressure was 120/80.  The impression was that the 
veteran's chest pain was atypical for angina.  On a 
treadmill stress test in June 1980 it was reported that no 
chest pain was noted during testing and the impression was 
of a negative exercise stress test.  On another occasion 
in June 1980 his blood pressure was 108/78.

On a medical evaluation in July 1980 an examiner reported 
a regular heart rhythm without murmurs or gallops, 
satisfactory hemodynamics and blood pressure of 132/78.  
The veteran's separation medical examination in August 
1980 noted no abnormalities of the heart or vascular 
system and his blood pressure was 110/80.  

The veteran reported a history of pain or pressure in his 
chest, heart trouble, and low blood pressure at that time.  
The examiner noted that the veteran was admitted to the 
hospital for a possible heart attack in 1976 and had low 
blood pressure when admitted in 1979 for rectal bleeding.

On a VA examination in December 1980 the veteran indicated 
a question of heart problems and gave the examiner a 
history of oppressive chest pain only once in service for 
which he was hospitalized and monitored and found to have 
normal enzymes and stress exercise testing.  His blood 
pressure was 110/70, sitting and recumbent and 120/70 
standing.  The examiner found normal sinus rhythm, no 
murmurs, adequate peripheral vessels and good tones.  A 
chest X-ray was reported as showing a normal heart and an 
electrocardiogram was reported as normal.  The diagnosis 
was heart disease not found.

An August 1984 reserve examination showed a normal heart, 
blood pressure of 118/78, and a reported history of heart 
trouble.  It was noted that the veteran suffered from 
chest pain in 1976 and spent three days in the hospital.  
It was further reported that heart disease was not 
diagnosed and that there was some nervousness.  An 
electrocardiogram (ECG), conducted in October 1984, was 
normal.  

VA medical records variously dated though the late 1980's 
are unremarkable for any reference to heart disease or 
hypertension.  Blood pressure recorded in 1987 was 122/84, 
in 1988 it was 132/88 104/82, 106/76 and 118/80, and in 
1989 it was 146/90, 138/94 and 124/80.

A reserve examination was conducted in September 1988, and 
showed a normal heart, blood pressure of 126/88, and a 
history of heart trouble.  An ECG of June 1989 was normal.  

Service department medical records were received that show 
the veteran was examined in May 1995 and found to have 
blood pressure of 144/84 and a normal heart and chest X-
ray.  

There was no reference to heart disease or hypertension in 
the summary of defects and diagnoses and by history he 
answered that he had not had high or low blood pressure 
but had chest pain.  There was no elaboration by the 
examiner but the veteran mentioned having been in a 
hospital "heart unit" in service in 1975 or 1976.  A June 
1995 evaluation shows assessments of multiple cardiac risk 
factors and borderline elevation of blood pressure with no 
clinical or electrocardiogram evidence of ischemic heart 
disease and that the veteran was cleared for full duty.

An anesthesia service report in September 1995 noted by 
history borderline hypertension since 1992 and of a 
questioned heart attack in 1976 with chest pain and 
shortness of breath.  His blood pressure was 140/90 and 
151/105 and he has found to have a normal 
electrocardiogram and chest X-ray.  There is a 
preoperative notation of coronary artery disease in 
November 1995 and the report of thinning inferior wall 
with moderate surrounding ischemia and no angina since the 
previous week and that the veteran had stable exertion 
angina for more than 10 years.

VA hospitalized the veteran in December 1995 for recent 
chest pain and a history of hypertension and episodic 
chest pain of several years' duration was noted.  A 
cardiac catheterization found minimal coronary artery 
disease and he was ruled out for myocardial infarction by 
serial enzymes and electrocardiograms.  The diagnoses 
included hypertension and coronary artery disease.  

The records shows that a December 1995 cardiology 
evaluation at the New Mexico Heart Institute listed the 
veteran's problems as including presumed coronary artery 
disease and borderline hypertension and found on 
examination normal S1 and S2 heart sounds, no murmurs, 
gallops or rubs.  The impression was that the veteran had 
two significant risk factors for heart disease, including 
tobacco use and dyslipidemia.  

A January 1996 operative report for repair of the right 
biceps tendon shows that surgery the previous fall had 
been delayed approximately four months secondary to a 
cardiac work-up, which was reportedly negative for cardiac 
disease.

The service department medical evaluation board report in 
June 1996 shows that the veteran's medical history 
included coronary artery disease and hypertension and that 
the cardiology service consultation reported that the 
veteran had a possible inferior myocardial infarction in 
1976 and hypertension since 1975.  Regarding the 
cardiology consultation, the examiner noted the possible 
inferior myocardial infarction in 1976 and the findings 
noted on cardiac catheterization in December 1995.  

It was noted that the veteran had been suffering from 
hypertension since 1975.  It was the medical board 
determination that the veteran had arteriosclerotic heart 
disease with possible myocardial infarction in 1976 that 
had an approximate date of origin in 1976 and that the 
approximate date of origin for his hypertension was 1975.  
The medical board also found that the conditions were 
incurred while the veteran was entitled to base pay, that 
they did not exist prior to the veteran's entry into 
service, and that they were permanently aggravated by 
service.  

At a RO hearing in September 1997, the veteran's 
representative clarified the veteran's military service 
reporting that he had active service with the United 
States Air Force from 1963 to 1967 followed by two years 
of inactive reserve with the United States Air Force from 
1967 to 1969 and then four years in the United States 
Marine Corps from June 1970 to June 1974 followed by 
active duty with the United States Army from December 1974 
to October 1980.  

In October 1980, the veteran affiliated with the Army 
Reserve and continued in that capacity until April 1997, 
which included a period of active duty for special project 
from March 25, 1995 to September 21, 1995 as an individual 
mobilization augmentee (IMA) that also involved 12 days of 
training annually.  The veteran stated this was not full 
time active duty but a part of the individual ready 
reserve.  The veteran testified that during a physical 
examination conducted while on active duty from March to 
September 1995, showed a diagnosis of mildly elevated 
hypertension, and that hypertension and heart disease were 
mentioned during the preparation for surgery in 1995.  

In a September 1999 decision, the Board reopened the claim 
based on the submission of new and material evidence since 
the RO's final denial of the claim in April 1981.  The 
Board then remanded the claim for further development, 
including affording the veteran an examination.  A board 
certified cardiologist conducted the examination in 
October 1999.  The examiner noted the review of the 
records dated from 1974 to 1980.  

The examiner determined that the medical records did not 
show evidence of hypertension in the years from 1974 to 
1980, and that there is medical evidence of hypertension 
in 1995.  The examiner did not find evidence of coronary 
artery disease.  The examiner pointed out that myocardial 
infarction was ruled out in May 1976, coronary angiography 
in 1995 did not demonstrate significant coronary artery 
disease and normal LV function, and that there was no 
evidence of prior myocardial infarction on echocardiogram 
conducted in October 1999.  The examiner also found that 
the recurrent chest pain syndrome was unlikely to be of a 
cardiac etiology.  

In February 2001, the Board remanded the claim for 
additional development.  Apparently, the RO determined 
that a VA examination was in order, and the examination 
was conducted in May 2002.  

According to a November 1991 letter, HAG (initials), MD, 
reported that he had treated the veteran since 1996 for 
various conditions, including coronary artery disease and 
hypertension.  The examiner noted that the letter was in 
support of the veteran's ongoing progressive disabilities 
making work more difficult and early retirement more 
likely.  

The May 2002 VA examination report reflects the examiner's 
review of all of the pertinent medical records associated 
with the file, including service and post-service medical 
reports.  The examiner noted that at the time of the 
veteran's retirement, there was no evidence of service-
connected cardiovascular diseases, including hypertension.  
The examiner listed the findings and conclusions noted on 
examination in October 1999.  



The examiner noted that since that examination, a review 
of the claims folder did not reveal new clinical or 
diagnostic data suggestive of coronary artery or 
hypertensive heart disease.  The examiner then reviewed 
the computerized medical record, and pointed out the 
following: for the period from December 1999 to February 
2002, cardiac work-ups were not conducted on at least 10 
evaluations when the veteran complained of chest pain; 
pulmonary function tests only revealed mild obstructive 
disease and overnight oxymetries demonstrated desaturation 
and CPAP therapy was recommended; during all of the 
clinical evaluations, the veteran had been normotensive 
with systolic and diastolic blood pressures ranging from 
132-153/68-86 mmHg, respectively; the veteran was on 
antianginal and/or antihypertensive therapy; in an August 
1999 record related to a gastrointestinal problem, the 
veteran had been treated since that time with proton pump 
inhibitors and H2 blockers; no hospital admission for 
chest pain syndrome since October 1999; no outpatient 
evaluations for coronary artery disease; despite absence 
of objective data in support of coronary artery disease, 
the veteran had been treated with metoprolol, felodipine, 
aspirin and nitropatch; treated with various medications 
for dyslipidemia; and underwent an uncomplicated left 
rotator cuff repair due to a year of left shoulder pain 
and weakness and evidence shown on MRI.    

The examiner recorded the veteran's complaints of 
infrequent episodes of chest pain and dyspnea on exertion 
to minimal activity.  The examiner discussed two 
diagnostic alternatives to determine if the symptoms were 
related to coronary artery or hypertensive heart disease.  
The examiner commented that the hypertensive heart disease 
was unlikely since it has been well controlled.  He noted 
the alternatives of repeat treadmill testing with 
echocardiography or myocardial radioscope imaging, and 
cardiac catheterization with coronary angiography.  The 
option of cardiac catheterization was selected, and was 
conducted later that month.  It did not show evidence of 
coronary artery disease.  His blood pressure was 142/76.  


Criteria

Service connection may be granted for a disability 
resulting from personal injury or disease contracted in 
the line of duty in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty or 
period of inactive duty for training during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 1991); 38 C.F.R. § 3.6(a) (2002).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by 
a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under 
a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for cardiovascular 
disease including hypertension although not otherwise 
established as incurred in service if manifested to a 
compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (2002).

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous 
medication for control shall be rated 10 percent 
disabling.  Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or 
more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 
C.F.R. § 4.104, effective prior to January 12, 1998 and as 
amended 62 Fed. Reg. 65219, December 11, 1997. 

With chronic disease shown as such in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  



When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2002).

As discussed, in September 1999, the Board determined that 
new and material evidence had been submitted to reopen the 
veteran's claim.  In light of the Board's decision, the 
entire record will be reviewed on a de novo basis.  


Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
cardiovascular disease, including hypertension, is not 
warranted.  The Board recognizes that the service medical 
records demonstrate that on occasion, the veteran 
complained of chest pain and that there are references in 
the record to a history of hypertension and possible heart 
attack in 1976.  Importantly, the records also show that 
on each of those occasions, cardiovascular disease and 
hypertension were not diagnosed, and that 
electrocardiograms were normal.  

The post-service VA examinations, are negative for 
diagnoses of hypertension and cardiovascular disease.  
Also, examinations were conducted in October 1999 and May 
2002 pursuant to the Board's requests for further 
development in this case.  On each occasion, the examiner 
had the opportunity to review the entire body of medical 
evidence associated with the file, which includes reported 
history of hypertension, the medical board determination 
of 1996, and results of diagnostic tests dating back to 
the 1970s.  

After conducting such a review, both examiners concluded 
that the veteran does not suffer from cardiovascular 
disease including hypertension.  On examination in October 
1999, the examiner referred to medical evidence of 
hypertension in 1995.  However, after additional records 
were obtained, on examination in May 2002 the examiner 
found that hypertension was not found on the retirement 
examination and that the veteran had been normotensive 
during all clinical evaluations where blood pressure 
readings ranged from 132-153/68-86.  

The examiner also commented that it was unlikely that his 
reported symptoms are due to hypertensive heart disease as 
it has been well controlled.  The examiner indicated that 
the question of coronary artery disease and hypertensive 
heart disease would be answered by cardiac 
catheterization.  In this case, the examination was 
normal.  Therefore, it appears that the VA examinations 
provide no diagnosis of cardiovascular disease.  In the 
absence of proof of a present disability, a valid claim 
has not been presented.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Thus, the Board concludes that entitlement to service 
connection for cardiovascular disease is not warranted as 
the preponderance of the evidence demonstrates that the 
veteran does not suffer from a current disability.  

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cardiovascular 
disease including hypertension is denied. 



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

